DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              MARY YOUNG,
                               Appellant,

                                    v.

                   NATIONSTAR MORTGAGE, LLC,
                            Appellee.

                              No. 4D21-1537

                          [January 27, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nicholas R. Lopane, Judge; L.T. Case No. CACE17-
007507.

  Jay M. Levy of Jay M. Levy, P.A., Miami, for appellant.

  Hallie S. Evans of Troutman Pepper Hamilton Sanders, LLP, Atlanta,
Georgia, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and ARTAU, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.